 



Exhibit 10.1
     December 14, 2005
     Dear Pat:
     Covad Communications Group, Inc. (“Covad”) hereby confirms to you that your
employment shall terminate on January 6, 2006 (the “Employment Termination
Date”). Effective as of the date above, and ending on the Employment Termination
Date, you shall be a non-officer employee of Covad. You are no longer authorized
to incur any expenses on behalf of Covad, unless they are reimbursable in
accordance with Covad’s normal expense reimbursement policies. Your current
salary and benefits remain unchanged.
     We are pleased to offer to engage you as a consultant to Covad for the
period commencing from the Employment Termination Date through March 1, 2007
(the “Consulting Period”) serving as a full member of Covad’s Board of Advisors.
We are also pleased to offer to engage you for additional consulting services on
the terms set forth on the attached Addendum A.
     With respect to termination of your employment, provided you satisfy the
applicable eligibility requirements set forth in Section 3 of Covad’s Executive
Severance Plan, Covad shall provide you with the benefits provided under
Section 5 of Covad’s Executive Severance Plan.
     Any Covad stock option held by you as of the Employment Termination Date
shall continue to vest and remain exercisable in accordance with the provisions
of the applicable stock option agreement(s) (the “Stock Option(s)”) and unless
otherwise agreed in writing, continued vesting and exercisability of the Stock
Option(s) shall be your sole compensation from Covad for the consulting services
you provide during the Consulting Period.
     You will not be entitled to any other benefits from Covad other than those
provided by Covad’s Executive Severance Plan and the Stock Option(s) and the
compensation for the additional consulting services as set forth on the attached
Addendum A.
     You remain bound by the terms of that certain Proprietary Information and
Inventions Agreement (“Confidentiality Agreement”) previously executed by you.
     The terms set forth herein represent our entire agreement with respect to
the matters covered herein and supersedes all prior negotiations and agreements,
whether written or oral with the exception of the Confidentiality Agreement,
Covad’s Executive Severance Plan, and the Stock Option(s). No modification shall
be effective unless in a written document executed by you and Covad.

 



--------------------------------------------------------------------------------



 



     Following the Employment Termination Date, it is the express intent of the
parties that you will be an independent contractor, and not an employee, agent,
representative, joint venturer or partner of Covad. Nothing in this Agreement
shall be interpreted or construed as creating or establishing the relationship
of employer and employee between Covad and you. After the Employment Termination
Date, you are not authorized to represent yourself as an employee, agent,
representative, joint venturer or partner of Covad or to enter into any
contracts, leases, agreements or other binding commitments on behalf of Covad.
Both parties acknowledge that after the Employment Termination Date you will not
be an employee for state or federal tax purposes or for purposes of unemployment
insurance or other requirement of federal or state employment law. After the
Employment Termination Date, you retain the right to perform the same or similar
services for others during the term of this Agreement, so long as you do not
utilize information or materials that are the property of Covad. Covad also
retains the right to enter into similar contracts for the same or similar
services with other individuals.
     If you accept our offer to engage your services as a consultant, then
please sign and return this letter to us at your earliest convenience.
Covad Communications Group, Inc.:

     
/s/ Charles Hoffman
 
 By: Charles Hoffman
Title: President and Chief Executive Officer

     I am pleased to accept the offer to provide consulting services on the
terms set forth herein and on the attached Addendum A.
EXECUTIVE:

     
/s/ Patrick Bennett
 
   
Signature
   
 
   
Patrick Bennett
 
    
Name
   

Date: December 14, 2005

2



--------------------------------------------------------------------------------



 



ADDENDUM A
Additional Consulting Services
Under the direction of the CEO, the contractor will provide:

•   Consulting and mentoring services to all Covad Officers and Executive
employees with an initial focus on Sales and/or Marketing   •   Consult on
wireless technology and business application for future and long range
perspective   •   Attend weekly CEO Results meetings and assist with projects as
assigned by the CEO

These consulting services will be provided by you from January 7, 2006 until
June 30, 2006. For these services you will be paid a monthly flat rate of
$25,000. As an independent contractor you will be responsible for withholding
and timely remitting taxes from these payments. Covad or Executive may terminate
provision of these services and payment therefor at any time.

 